

mascologoa02.jpg [mascologoa02.jpg]
Masco Corporation
17450 College Parkway
Livonia, MI 48152
www.masco.com









Via Hand Delivery








June 18, 2019








Dear Joe:                        


I am pleased that you have agreed to lead Masco Cabinetry LLC (“Masco
Cabinetry”) and Milgard Manufacturing Inc. (“Milgard”) (collectively, the
“Businesses”) through the divestiture process. In connection with accepting this
responsibility, I also am pleased to offer on behalf of Masco Corporation
(“Masco”) the retention and severance payments and awards set forth below. These
payments and awards are subject to the terms and conditions set forth in this
letter agreement (“Agreement”).


We expect that you will treat all prospective purchasers of the Businesses
fairly and equally. You may not solicit potential buyers and may not have
interaction with potential buyers outside of those requested and approved by
Masco. Violations of these requirements and restrictions may result in the loss
of the Retention Incentives (defined herein). For the purposes of this letter,
“Sale Date” means the later of the date that both the sale of Masco Cabinetry
and Milgard are closed. The “Effective Date” of this Agreement is the date
identified above.


A.
Retention Incentives. Conditioned upon your compliance with a severance
agreement and release of all liability (“Release Agreement”) and all other
requirements of this Agreement, you will be entitled to the following Retention
Incentives:

i.
A lump sum payment of $1,750,000.00;

ii.
Payment of up to $250,000.00 (200% of target) based on Masco Cabinetry’s
operating profit and working capital achievement as against the targets
established in the Masco Cabinetry Cons 2019 Incentive Compensation Targets
dated March 21, 2019, as determined by Masco and calculated in accordance with
its accounting practices, as of the closing date of the sale of Masco Cabinetry;

iii.
Payment of up to $250,000.00 (200% of target) based on Milgard’s operating
profit and working capital achievement as against targets established in the
Milgard Manufacturing Inc 2019 Incentive Compensation Targets dated March 21,
2019, as determined by Masco and calculated in accordance with its accounting
practices, as of the closing date of the sale of Milgard;

iv.
Payment of a bonus that you would have received had your employment not ended
for the fiscal year in which the Sale Date occurs based on your individual bonus
target and Masco’s performance goals, prorated through your last day of
employment with Masco (the “Separation Date”);







293409

--------------------------------------------------------------------------------




v.
Payment of the cash equivalent of any Masco restricted stock award that would
have been awarded to you had your employment not ended for the fiscal year in
which the Sale Date occurs based on your individual target and Masco’s
performance, prorated through the Separation Date;

vi.
Payment for any accrued but unused vacation time as of the Separation Date;

vii.
Effective upon you executing this Agreement (the “Stock Effective Date”), the
42,570 stock options granted to you on February 7, 2019 will be cancelled and in
exchange Masco will issue you 10,560 shares of common stock of Masco (which
represents the number of shares that would have had the same grant date fair
market value on February 7, 2019 as the stock options granted to you on such
date) as restricted stock pursuant to, and subject to, the terms of the 2014
Masco Corporation Long-Term Stock Incentive Plan (the “Plan”). These shares of
restricted stock will vest in five equal annual installments commencing on
January 14, 2020;

viii.
If, as of the Separation Date, you remain eligible under the 2017-2019 Long-Term
Incentive Program, 2018-2020 Long-Term Incentive Program and/or the 2019-2021
Long-Term Incentive Program, the agreements governing the awards previously made
to you under these programs shall be amended to permit you to participate in
awards relating to such performance periods, based on pro-rated awards of a
percentage of the amounts earned in each performance period, such pro-rata
amounts to be determined based on your Separation Date, and with such awards to
be made at the same time as awards are made to other eligible participants for
each such performance period, recognizing in each case your contribution to the
performance achieved by Masco in each of the performance periods; and

ix.
If, as of the Separation Date, you hold stock options and/or restricted stock
awards under the Plan that are outstanding and unvested (together, your
“Outstanding Awards”), to the extent the following is inconsistent with the
award agreements evidencing the Outstanding Awards, you and Masco agree (a) that
the vested portion of each option award will be exercisable for 90 days
thereafter, and the unvested portion of all option awards shall be forfeited to
Masco; and (b) the award agreements for all unvested restricted stock awards
shall be amended to reflect that as of the Separation Date, all vesting-related
restrictions on unvested shares will continue to lapse as if your termination
had not occurred. This Agreement does not modify the Plan, nor (other than
described herein) any other provision of any Outstanding Awards, including the
restrictions on certain activities as provided for in such Outstanding Awards.

B.
Conditions to Retention Incentives. Masco’s obligation to provide any of the
Retention Incentives specified in this Agreement is conditioned on you:

i.
Remaining employed by Masco through the Sale Date. If you resign, give notice to
terminate employment or your employment is terminated by Masco for cause (as
determined by Masco) prior to the Sale Date, you will not be eligible for any
Retention Incentives and no monies will be paid hereunder; provided, however, if
one of the Businesses is sold and Masco terminates your employment without cause
(as determined by Masco), in Masco’s sole discretion it may waive the condition
of remaining employed by Masco through the Sale Date and provide you the
Retention Incentives provided herein;







2







--------------------------------------------------------------------------------




ii.
Continuing to perform in a satisfactory manner your job duties and
responsibilities and such other duties and responsibilities as may be assigned
to you by Masco. Such duties and responsibilities include but are not limited to
leading Masco Cabinetry and Milgard and assisting with, cooperating in and
facilitating the sale process;

iii.
Complying with the Masco Corporation Proprietary Confidential Information and
Invention Assignment Agreement, all Masco policies, rules and procedures and the
terms set forth herein; and

iv.
Executing, complying with and not revoking the Release Agreement in favor of
Masco, in a form substantially similar to that attached hereto.

C.
Timing of Payments. Any monies earned hereunder, except as otherwise described
herein, will be paid in lump sums within 30 days of the later of: (i) the Sale
Date and (ii) the effective date of the Release Agreement, but no later than
March 15 following the fiscal year in which the Sale Date occurs; provided,
however, payment for the Retention Incentives identified in Section A(iv) and
(v) will be paid in or about February following the fiscal year in which the
Sale Date occurs.



D.
Tax Matters. Masco will withhold required federal, state and local taxes from
any and all Retention Incentives. Other than Masco’s obligation and right to
withhold federal, state and local taxes, you will be responsible for any and all
taxes, interest, and penalties that may be imposed with respect to the Retention
Incentives, including but not limited to, those imposed under Internal Revenue
Code Section 409A (“Section 409A”). To the extent that this Agreement is subject
to Section 409A, you and Masco agree that the terms and conditions of this
Agreement will be construed and interpreted to the maximum extent reasonably
possible to comply with and avoid the imputation of any tax, penalty or interest
under Section 409A.



Notwithstanding any provision of this Agreement to the contrary, if you are a
“specified employee” as defined in Section 409A, and if any payments hereunder
are considered deferred compensation subject to Section 409A, you will not be
entitled to any such payments in connection with the termination of your
employment until the date which is six months and one day after you Separation
Date (or, if earlier, the date of your death) and any payment otherwise due in
such period will be made within the 30 day period following the six month
anniversary of your Separation Date (or, if earlier, the date of your death).
The provisions of this paragraph will only apply if, and to the extent, required
to comply with Section 409A. For purposes of Section 409A, each payment made
under this letter is designated as a “separate payment” within the meaning of
Section 409A. Payments made with respect to reimbursements of expenses shall be
made or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that the reimbursement be made on or before
the last day of the calendar year following the calendar year in which the
relevant expense is incurred. The amount of expenses eligible for reimbursement
during a calendar year may not affect the expenses eligible for reimbursement in
any other calendar year.






















3







--------------------------------------------------------------------------------




E.
Entire Agreement. This Agreement constitutes the entire agreement between you
and Masco with respect to the subject matter hereof and supersedes any and all
prior or contemporaneous oral or written representations, understandings,
agreements or communications between you and Masco concerning such subject
matter.



F.
Sufficient Consideration. You acknowledge and agree that the Retention
Incentives are in addition to any compensation otherwise owed to you and are
sufficient consideration for the promises set forth herein and in the Release
Agreement.



G.
Amendment. This Agreement may be amended only by a written agreement signed by
both you and by an authorized officer of Masco.



H.
At-Will Employment and Applicable Law. Nothing in this Agreement alters the
at-will nature of your employment relationship with Masco or creates a contract
for employment for a specified period of time. Either you or Masco may terminate
the employment relationship at any time, with or without cause and with or
without notice. This Agreement shall be governed and interpreted under the laws
of the State of Michigan, and the Dispute Resolution Policy further governs any
potential disputes hereunder.



I.
Expiration. The terms of this letter shall expire 18 months from the date
hereof. Upon expiration, no Retention Incentives will be payable or awarded;
provided, however, that if Masco enters into a definitive agreement with a
prospective purchaser prior to the expiration of this letter, and a sale
transaction occurs under the terms of such definitive agreement after such
expiration, the Retention Incentives will be paid if all other conditions set
forth in this Agreement have been satisfied.



Please confirm your acceptance to the terms and conditions of this Agreement by
signing it below.


Sincerely,


Masco Corporation
                
By: /s/ RENEE STRABER        
Renee Straber


Its: Vice President, Chief Human Resources Officer


Agreed:


/s/ JOE GROSS                
Joe Gross


4





